 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JANIESE VOID-BROWN,                                     Case No.: 2:19-cv-00286-APG-VCF

 4          Plaintiff                                            Order Dismissing Case

 5 v.

 6 FEDERAL BUREAU OF
   INVESTIGATION, et al.,
 7
        Defendants
 8

 9         Several of this court’s orders addressed to plaintiff Janiese Void-Brown were returned in

10 the mail. ECF Nos. 22, 23, 24. Local Rule IA 3-1 requires a pro se plaintiff to immediately

11 notify the court of any of change of address. “Failure to comply with this rule may result in

12 dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate by

13 the court.” LR IA 3-1. Void-Brown failed to comply with the Rule because she did not update

14 her address. I therefore ordered Void-Brown to show cause why this case should not be

15 dismissed for failure to comply with LR IA 3-1. ECF No. 25. I warned Void-Brown that failure

16 to respond to the order to show cause would result in dismissal of this case without prejudice. Id.

17 Void-Brown did not respond by September 27, 2019, as ordered, and my show cause order was

18 returned in the mail. ECF No. 26.

19         IT IS THEREFORE ORDERED that plaintiff Janiese Void-Brown’s second amended

20 complaint (ECF No. 19) is DISMISSED without prejudice. The clerk of court is instructed to

21 close this case.

22         DATED this 3rd day of October, 2019.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
